Citation Nr: 0810907	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.  In January 2007, the Board 
remanded this case.


FINDING OF FACT

The veteran has had painful motion of the left elbow, but did 
not exhibit the functional equivalent of limitation of motion 
on flexion to 90 degrees, extension to 75 degrees, and/or 
exhibit pronation lost beyond the middle or last quarter of 
the arc with the hand not approaching full pronation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left elbow have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5206, 5207, 5208, 5213 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2004 was sent to the claimant.  
Thereafter, additional VCAA notification was sent in January 
2007.  Cumulatively, the VCAA notification letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. 
Vet. App. Jan. 30, 2008), for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the June 2004 SOC and the June 2005 and 
September 2007 SSOCs.  Further, the VCAA notices along with 
the SOC and SSOCs provided additional information to the 
claimant which complies with Vazquez-Flores.  Cumulatively, 
the veteran was informed of the necessity of providing on 
his/her own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  In the September 2007 SSOC, the section entitled 
"Disability Rating," specifically cited to the impact on 
employment and described the types of evidence which would 
support the claim.  The claimant was also told that 
disability rating range from zero to 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The SOC and SSOCs were 
relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected left elbow disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOCs, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

A January 2007 VCAA letter also discussed the appropriate 
effective date to be assigned in the event of a favorable 
disposition of this claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, No. 05-2424 
(U. S. Vet. App. Nov. 19, 2004).  In this case, there has not 
been a material change in the disability level and a uniform 
rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA outpatient records dated in 2003 revealed complaints of 
left upper extremity pain.  In March 2003, it was indicated 
that the veteran had degenerative disc disease at C6-7 and a 
disc bulge at C3-4.  There was radiculopathy on the left 
side.  A magnetic resonance imaging (MRI) of the neck 
confirmed degenerative disc disease.  In addition, the 
medical records also noted a prior history of carpal tunnel 
surgery.  A September 2003 evaluation shows flexion to 126 
degrees and extension to -10 degrees.  There was no crepitus.  
There was no swelling.  The veteran had full forearm 
pronation, but supination lacked 20 degrees and there was 
mild pain at the extremes.  Bilateral carpal tunnel scars on 
the hands was noted.  The diagnosis was degenerative 
arthritis of the elbow.  

In September 2003, the claim for service connection for a 
left elbow disability was received.  

In conjunction with the claim, the veteran was afforded a VA 
examination in January 2004.  The veteran is right-handed.  
It was noted that prior x-rays suggested a joint effusion and 
possible depression fracture of the lateral, superior aspect 
of the radial head as well as degenerative arthritis.  At the 
time of the examination, the veteran reported that he had 
daily pain with motion.  The pain was between 5 and 8 on a 
scale of zero to 10 with 10 being worse.  He had flare-ups 
with use of the left upper extremity, with grasping, or 
lifting objects.  However, there was no additional limitation 
of motion and no functional impairment during those periods.  
The veteran reported intermittent weakness, constant 
stiffness, swelling, and that he would occasionally drop 
objects.  He also related that he had recurrent numbness and 
tingling in both hands and had a history of carpal tunnel 
surgery.  There was no history of heat, redness, instability, 
or locking.  He was taking pain medication.  The veteran was 
not using any assistive devices.  He was not working due to 
his carpal tunnel surgery.  

Physical examination revealed no swelling, but the left elbow 
was measured as being larger than the right elbow.  The 
veteran complained of tightness on motion.  He flexed to 124 
degrees (with normal being 145).  He exhibited -14 degrees of 
extension rather than the normal at -10.  There was no 
crepitation on motion.  There was tenderness laterally over 
the joint line and over the proximal radius.  There was no 
edema, instability, redness, heat, or guarding.  On grip 
strength, he had equal weakness as in the other extremity.  
The diagnosis was degenerative osteoarthritis of the left 
elbow, post-traumatic.  

In a March 2004 rating decision, service connection was 
granted for osteoarthritis of the left elbow.  A 10 percent 
rating was assigned under DC 5010, effective September 2003, 
the date of claim.  The veteran appealed the assigned rating.  

Thereafter, private medical evidence was received.  In 
February 2002, W.A.B., M.D. stated that he had treated the 
veteran for significant cervical disc syndrome which caused 
pain in his neck, upper back, and arms.  No improvement was 
expected.  A private physician report was received which was 
dated in July 2002.  It was noted that the veteran had 
significant abnormalities in his cervical spine and pain in 
his arms, which this examiner felt were neuropathic rather 
than arthritic.  

In a June 2004 rating decision, service connection for a 
cervical spine disorder was denied.  

Thereafter, VA medical records dated in 2004 also documented 
cervical spondylosis.  In addition, the veteran received 
epidural steroid injections for his neck-related pain.  

In May 2004, the veteran complained of left elbow pain.  
There was no deformity or swelling of the arm.  He had good 
range of extension with supination and pronation.  Hand 
functions were not good.  There was no swelling at the elbow.  
There was no angulatory deformity.  The diagnosis was 
traumatic arthritis of the left elbow.  No surgical treatment 
was indicated.  In July 2004, the veteran continued to 
complain of severe neck pain radiating into his left arm with 
severe pain localized along the medial aspect of the left 
elbow with some numbing and tingling in his left hand.  The 
diagnosis was cervical spondylosis.  In August 2004, the 
veteran underwent an MRI which revealed anterior cervical 
fusion at C6-7; dephasing artifacts from metal plate; spinal 
stenosis at C4-5 due to bulging annulus and posterior 
osteophytes resulting in effacement and deformity of the 
ventral thecal sac; and foraminal narrowing at C4-5, right 
greater than left, and probable foraminal narrowing at C6-7 
on the left side.  It was noted that the veteran currently 
had cervical radiculopathy.  In February 2005, the veteran 
underwent an anterior cervical decompression of level C4-5 
and C5-6 using the back from the iliac crest for autogenous 
fusion.  

In March 2005, it was noted that the veteran had fallen twice 
and landed on his left elbow.  X-rays revealed a deformed 
appearance of the radial head of the left elbow, likely an 
old traumatic deformity.  There were hypertrophic changes of 
the radial head and joint effusion.  

Thereafter, the veteran submitted private medical reports 
from P.A., M.D., dated in July and August 2005.  On an August 
2005 medical report, the veteran wrote on the report that he 
planned to have surgery on his left elbow.  A July 2005 EMG 
showed that the veteran has ulnar neuropathy of the left 
upper extremity.  A July 2005 private medical report noted 
the same.

In May 2005, an EMG and nerve conduction studies were 
performed.  The veteran exhibited weakness in his left hand.  
His sensory examination was normal and he had normal 
reflexes.  Bilateral ulnar studies showed all normal 
findings, but for the slowing of the conduction velocities 
across the elbows.  Bilateral median motor studies were 
normal.  The impression was evidence of moderate to severe 
left ulnar neuropathy at the elbow and no definite evidence 
of peripheral neuropathy or radiculopathy.  

In August 2005 and October 2005, the veteran underwent a 
cervical myelogram and computerized tomography which revealed 
abnormalities in various areas of the cervical spine.  The 
impression was broad-based central disc protrusion at C2-3 
causing effacement of thecal sac; central osteophytic spur at 
C3-4 with effacement of thecal sac and mild cord impingement; 
broad-based disc osteophyte complex with left paracentral 
osteophytic spurring with mild cord impingement; mild 
bilateral foraminal narrowing at C4-5 and mild left foraminal 
narrowing at C3-4.  Thereafter, the records reflect that the 
veteran underwent surgery on his left elbow.  He had an ulnar 
nerve transposition.  The veteran indicated that prior to the 
surgery, he left like his left arm was going dead.  In 
January 2006, the veteran underwent neck surgery.  The 
veteran related that the surgical procedures helped his left 
elbow (but not the neck), but by May 2006, he related that 
his sensation was not entirely normal.  X-rays showed 
degenerative arthritis and some deformity in the radial head 
with radial head degenerative arthritis.  The veteran 
reported left elbow swelling.  On examination, the left elbow 
exhibited full range of extension and flexion.  The veteran 
also had good range of motion on supination and pronation 
without particular pain.  No crepitation was noted.  The 
surgical incision was well healed.  There was no redness or 
drainage.  There was some localized numbness near the 
surgical incision, but not down the arm or into the hand.  
The scar near the ulnar notch area was still mildly tender.  
The diagnosis was degenerative arthritis of the left elbow, 
but it did not need surgical treatment.  

The veteran continued to complain of left elbow pain.  In 
addition, swelling was noted in January 2007.  In February 
2007, the veteran was afforded an orthopedic consultation.  
At that time, the prior surgery for left ulnar nerve 
entrapment with nerve release at the elbow was noted.  The 
surgery relieved the symptoms of decreased sensation down the 
left hand and numbness of the hand.  Examination of the left 
elbow and the hand revealed tenderness of the ulnar nerve at 
the elbow in the notch.  Surgical incision in this area was 
well-healed.  The veteran had full range of motion on 
extension and flexion.  The examiner believed that there was 
ulnar nerve subluxation during flexion.  The hand had no 
deformity.  There was no muscle atrophy.  Sensation was 
within normal limits throughout the hand and all fingers.  
The diagnosis was left ulnar nerve pain with probable 
subluxation.  

In June 2007, the veteran was afforded a VA joints 
examination.  The claims file was reviewed and the pertinent 
history discussed.  The veteran reported that he had constant 
pain with daily flare-ups which ranged between 3 and 7 on a 
scale of zero to 10 with 10 being worse. He relieved symptoms 
with cessation of activity, rest, application of heat or ice, 
and taking pain medication.  He reported having no additional 
loss of motion during a flare-up, but he had reduced function 
since he could not use his elbow at that time for lifting due 
to pain.  He had weakness, stiffness, swelling, fatigability, 
and reduced endurance.  He denied heat, redness, instability, 
or locking. He did not use any assistive devices or brace.  
He had not undergone any orthopedic surgery on his elbow 
joint, but had undergone an ulnar nerve transposition 
surgery.  When asked to comment on the effects of the 
veteran's condition on his usual occupation and daily 
activities, it was noted that the veteran had increased pain 
on repetitive use and flexion of the elbow for lifting.  He 
was not able to use the elbow for any repetitive activities 
requiring repeated flexion or extension of the elbow.  He was 
not currently employed due to his carpal tunnel condition.  

Physical examination revealed that the left elbow was normal 
in appearance.  There was a well healed surgical scar over 
the ulnar groove medial to the olecran.  The veteran had pain 
on the examination and he had tenderness over the olecran.  
He had increased pain on repeated use and multiple 
repetitions.  There was no additional loss of motion, 
fatigue, weakness, or incoordination on multiple repetitions.  
He did have moderate functional loss due to pain.  He had 
pain throughout flexion, zero to 140 degrees.  There was no 
objective evidence of painful edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding of 
movement.  There was no ankylosis.  Range of motion was from 
zero to 140 degrees (with zero to 145 being normal).  The 
veteran lacked 8 degrees of extension which was noted to be 
normal.  Forearm supination and pronation were full.  The 
diagnosis was degenerative osteoarthritis of the left elbow, 
post-traumatic.  

In June 2007, the veteran was also afforded a peripheral 
nerves examination.  The claims file was reviewed and the 
pertinent history discussed.  The veteran indicated that he 
had neurological symptoms which were aggravated by prolonged 
bending of the elbow, pressure of repeated resting of the 
elbow on any surface, and repeated use of the hand and elbow 
such as on driving, opening jars, grasping and twisting, 
grasping and twisting objects, and he was unable to fish.  
During flare-ups, the veteran related that his pain was 
between 3 and 7 on a scale from zero to 10 with 10 being 
worse.  In addition, he had additional pain and weakness in 
his hand and could not use it until it returned to baseline.  
The veteran was taking pain medication.  

Physical examination revealed a well-haled surgical scar over 
the ulnar notch of the medial elbow.  There was no evidence 
of atrophy.  Gross motor function and strength on flexion and 
extension was normal.  Tinel's sign at the elbow was 
negative.  Sensation in the left upper extremity was intact.  
Grip strengths were equally poor in both hands.  There was no 
paralysis, muscle wasting, or neuritis.  Fine motor control 
was intact.  X-rays revealed post-traumatic changes, 
deformity, and degenerative changes over the left elbow.  EMG 
and nerve conduction studies revealed no evidence of 
recurrence of ulnar neuropathy at the elbow, left side.  
Improvement was seen since the last January 2005 study in 
ulnar nerve function.  There was no evidence of carpal tunnel 
syndrome on the left side.  The diagnosis was post-traumatic 
osteoarthritis of the left elbow without ankylosis.  In 
addition, the veteran had cervical compression neuropathy, 
C6-7 nerve root to include ulnar nerve, of the left upper 
extremity (this was actually a bilateral upper extremity 
condition).  

With regard to the veteran's service-connected left elbow 
disability, the examiner specified that the veteran had 
degenerative osteoarthritis, post-traumatic, of the left 
elbow.  He had chronic pain, pain with use, normal motion 
with use, and reduced endurance with repetitive use due to 
pain.  There was mild to moderate impact on function with 
repetitive use.  

The examiner further stated that based on review of the 
records and the current evaluation and examination, it was 
the examiner's opinion that the current neurological 
condition of the left elbow was less likely as not caused by 
or a result of injury while in service.  It was most likely 
due to the unrelated severe cervical spine osteoarthritis and 
disc disease, status post diskectomy and fusion times two, 
also related to more recent surgery for soft tissue release 
of the nerve at the elbow.  

The examiner indicated that his opinion was based on the fact 
that there was no documentation of cervical or ulnar 
compressive symptoms in the service or immediately after 
service, none recorded until November 2002, almost 25 years 
later when on neurosurgical evaluation the veteran reported 
having pain which radiated to the bilateral upper 
extremities, pain, paresthesias, numbness, and weakness of 
grips bilaterally for the past four years.  The examiner 
stated that this indicated that his neurological condition 
had its onset in 1998 and according to the neurosurgeon, was 
bilateral and related to the cervical spine condition.  Also, 
the examiner indicated that previous MRI studies of the 
cervical spine indicated the severity of the degenerative 
disc disease and foraminal narrowing with nerve root 
compression involving multiple levels to include the C6-7 
nerve roots on the left.  Further, the past MRI of the left 
elbow indicated that the ulnar nerve was well defined and 
normal.  The injury in 1973 involved the proximal radial head 
on the outside/lateral aspect of the elbow, not on the medial 
side where the ulnar nerve was positioned.  Moreover, if the 
ulnar nerve were injured at the time of the inservice injury, 
the examiner would have expected to see documentation of 
onset and neurologic symptoms shortly after the injury, at 
least within the next year.  Certainly, the onset of the 
claimed ulnar neuropathy from this injury would not have 
appeared 25 years later; rather, it was most likely caused by 
and due to his severe cervical spine condition.  The current 
EMG and nerve conduction studies showed no ulnar neuropathy 
on the left.  Finally, the examiner indicated that there were 
no degenerative changes reported in the area of the medial 
elbow in the area of the ulnar nerve.  Therefore, relating to 
the injury of the left elbow, it was not likely that there 
was any neurological involvement related to that inservice 
injury.  

The Board finds that this VA neurological examiner's opinion 
is both competent and probative evidence.  The examiner, as a 
medical professional, is competent to offer a medical 
opinion.  That medical opinion is probative evidence as the 
examiner specifically and very clearly described the reasons 
why the veteran's service-connected left elbow disability did 
not include any neurological deficit.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the veteran believes that all of his left elbow 
symptoms are related to his service-connected left elbow 
disability, to include any ulnar or other neurological 
impairment.  However, such a medical assessment is not simple 
in nature.  See Jandreau.  While the veteran is credible in 
his belief and descriptions of his symptoms, he is not 
competent to provide more than simple medical observations.  
Thus, the veteran's lay assertions regarding the etiology of 
any current neurological impairment are not competent or 
sufficient.  

Conversely, the Board attaches the most significant probative 
value to the VA opinion as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  As noted, 
the VA examiner explained why any current neurological 
impairment is etiologically related to the veteran's 
nonservice-connected cervical spine disabilities and is not 
etiologically related to his service-connected left elbow 
disability.  Accordingly, in rating the service-connected 
left elbow disability, the neurological manifestation may not 
be considered.  

The Ratings Schedule provides different ratings for 
impairment of the major or minor arm.  The veteran is right 
handed, and, therefore, the left elbow disability affects his 
minor arm.  

Under Diagnostic Code 5212 (impairment of the radius), a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the lower half, with false 
movement with loss of bone substance (1 inch, 2.5 centimeters 
or more) and marked deformity.  In the instant case, there is 
no objective finding of any nonunion or malunion of the left 
radius.  

The veteran originally fractured the radial head, but there 
are no residuals indicative of nonunion or malunion.  X-rays 
only showed degenerative arthritis and some deformity in the 
radial head with radial head degenerative arthritis.  
Consequently, the criteria for a higher rating under DC 5212 
are not met. 

The Rating Schedule provides ratings for ankylosis (DC 5205), 
flail joint fracture with marked deformity of the radius (DC 
5209), nonunion of the radius and ulna (DC 5210), and 
impairment of the ulna (DC 5211).  The veteran has exhibited 
arthritis in the area of the radial head, as noted, but not a 
flail joint fracture, nonunion, or impairment of the ulna.  
None of the aforementioned conditions are shown on the 
record; hence a higher rating under any of these DCs is not 
warranted.

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010. Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.

Normal extension and flexion of the elbow is from 0 to 145 
degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5206 governs limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 and 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5206.  

In this case, at worse, flexion was limited to 124 degrees 
which well exceeds the limitation necessary for a 20 percent 
rating. 

DC 5207 contemplates limitation of forearm extension.  
Limitation of extension of the forearm is rated 10 percent 
when limited to 45 and 60 degrees, 20 percent when limited to 
75 and 90 degrees, 30 percent when limited to 100 degrees, 
and 40 percent when limited to 110 degrees.  

In this case, at worse, extension was -14 degrees; normal was 
noted to be -10.  Extension greatly exceeded 45 degrees.  

DC 5208 allows for a rating when limitation of motion is 
flexion to 100 degrees and extension to 45 degrees.  That has 
not been the case here.  

Normal pronation is 0 to 80 degrees and supination of the 
elbow is from 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate 
I.

Impairment of supination and pronation is rated under DC 
5213.  A 10 percent rating is warranted if there is loss of 
supination and pronation, limitation of pronation or 
limitation of supination of 30 degrees or less.  When 
pronation is lost beyond the middle or last quarter of the 
arc and the hand does not approach full pronation a 20 
percent evaluation is assigned (major and minor sides).  
Where there is loss of supination and pronation (bone fusion) 
and the hand is fixed in full pronation or near the middle of 
the arc or moderate pronation, a 20 percent evaluation is 
assigned (minor).  When the hand is fixed in full supination, 
a 20 percent rating is warranted and when the hand is fixed 
in supination or hyperpronation, a 30 percent evaluation is 
assigned (minor).  

Throughout the appeal, the veteran has generally had normal 
supination and pronation.  There was an instance when he 
lacked 20 degrees of full supination; however, this 
limitation still exceeds the requirements for a higher 
rating.  The veteran did not have pronation lost beyond the 
middle or last quarter of the arc with the hand not 
approaching full pronation.  

Pursuant to DeLuca, the Board must consider whether the 
veteran has additional disability as a result of functional 
loss due to pain and weakness, and weakened movement, excess 
fatigability and incoordination.  He does not have additional 
loss of motion, but the veteran does have pain and weakness 
as well as functional loss.  Assuming that these factors are 
present at least in part due to the service-connected 
arthritis, the Board finds that the directives of DeLuca are 
for application.  However, that being noted, the Board does 
not find that a higher rating is warranted on that basis.  
Objectively, the veteran is able to move his elbow in all 
directions beyond the criteria indicated for even 
noncompensable ratings.  On examination, his motor strength 
and function are essentially normal.  As noted, his deficits 
with regard to his left hand are neurological in nature and 
not due to his service-connected arthritis.  The Board 
recognizes that when his left elbow flares up, he has 
difficulty using his left elbow.  His functional loss was 
indicated by a medical professional to be moderate due to the 
pain and other DeLuca factors.  However, the Board finds that 
moderate impairment is contemplated within the 10 percent 
rating.  The majority of the veteran's complaints have been 
shown to be due to ulnar nerve issues and not the arthritis.  
Overall, his objective limitations due to his arthritis were 
identified as noncompensable loss of motion and pain.  DC 
5010 provided for a 10 percent rating.  This is supported by 
38 C.F.R. § 4.59 as well as the directives of DeLuca.  The 
veteran has consistently been able to move his elbow 
considerably more than is provided for a compensable rating 
under any of the pertinent DCs.  While the veteran has had 
painful motion of the left elbow, he has not exhibited the 
functional equivalent of limitation of motion on flexion to 
90 degrees, extension to 75 degrees, and/or exhibited 
pronation lost beyond the middle or last quarter of the arc 
with the hand not approaching full pronation

Thus, a 10 percent rating adequately represents the no more 
than moderate impairment the veteran experiences during 
flare-ups.  Accordingly, no more than a 10 percent rating is 
warranted during the appeal period.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left elbow is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


